DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “kettle assembly” in claim 1; “pivot members” in claim 2; “kettle assembly”, “pivot member”, and “engagement member” in claim 12; and “kettle assembly” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss [Pat. No. 6,352,731] in view of Wyland [Pat. No. 1,898,968].
Weiss teaches an apparatus and method for popping corn comprising a cabinet (Figure 1, #10), a pair of kettle supports (Figure 1, #40-41), a kettle assembly tiltable on an axis between a popping position and a dumping position (Figure 1, #18; Figure 2, #22), the kettle assembly configured to be lifted off the kettle supports without disengaging any restraining 
Weiss does not explicitly recite lifting the kettle when in the popping position (claim 1, 19).
Wyland teaches a popcorn system comprising a cabinet (Figure 1, #10), a pair of kettle supports (Figure 2, #13-14), a kettle (Figure 1, #20), and lifting the kettle off the kettle supports when in the popping position (page 2, lines 65-86; Figure 3 & 7, #15).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed popping position lifting into the invention of Weiss, in view of Wyland, since both are directed to popcorn systems, since the kettle of Weiss was already capable of being lifted off the supports when in an angled position, since popcorn kettles were commonly lifted off the supports when in the popping position (page 2, lines 65-86; Figure 3 & 7, #15) as shown by Wyland, since the primary reason for angled lifting in Weiss was due to the vertical drive shaft (Figure 4, #26), since Wyland solved this problem by simply using a motor attached to the kettle (Figure 2, #37), since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, and since lifting the kettle of Weiss from a resting popping position would be easier for the operator as compared to lifting the kettle at an angled orientation.
Claims 12-13, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wyland in view of Mann [US 2004/0045444A1].
Wyland teaches a teaches a popcorn system comprising a cabinet (Figure 1, #10), a pair of kettle supports (Figure 2, #13-14), a kettle assembly with first and second pivot members (Figure 1, #18-20, 41; page 2, lines 39-46), lifting the kettle off the kettle supports when in the popping position (page 2, lines 65-86; Figure 3 & 7, #15), rotating the kettle to a dumping position (page 2, line 121), an engagement member which engages the kettle support to stop rotation (Figure 1, #41; Figure 7, #41; page 2, lines 50-64), apertures in the kettle supports (Figure 3, #15; Figure 7, #15), a dump handle coupled to the pivot member (Figure 1, #42), 
Wyland does not explicitly recite stopping in the dump positon without manual holding the kettle (claim 12), the engagement member not contacting the kettle support in the popping position (claim 13), and a second engagement member for the second support (claim 16). 
Mann teaches a popcorn hopper apparatus comprising a hopper (Figure 2, #16), a dumping position of the hopper (Figure 1, #16), a pair of hopper supports (Figure 1-2, #50, 52), an engagement member which maintains the hopper in the dumping position without manual holding (Figure 4, #60), and the engagement member not contacting the hopper supports when in a loading position (Figure 4, #60, 52).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed stop, second engagement member, and non-contact in the popping position to the invention of Wyland, in view of Mann, since both are directed to popcorn systems, since Wyland already included a kettle which moved to a dump positon, since rotating popcorn dispensing systems commonly included a latch which held the hopper in a dispensing positon (Figure 1 & 4, #60) as shown by Mann, since a latch would have permitted the operator to perform other duties while the popcorn was dispensed in the system of Wyland, since Wyland already included a first engagement member (Figure 1, #41), since a second engagement member on the other trunnion (Figure 2, #19) would have reduced the stress on the single engagement member of Wyland while also providing a back-up in case of failure of the first engagement member, since popcorn dispensing systems commonly included an engagement member which did not contact the supports when in a horizontal position (Figure 4, #60) as shown by Mann, and since an absence of contact between the support and engagement member of Wyland in the popping position would have reduced wear and tear on the components and extended their expected life.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wyland, in view of Mann, as applied above, and further in view of Vidojevic [US 2019/0364938A1].
Wyland and Mann teach the above mentioned components. Wyland and Mann do not explicitly recite the engagement member projecting into an aperture in the dumping position (claim 14), and the engagement member aligned over the aperture in the popping position (claim 15). Vidojevic teaches a popcorn system comprising a kettle support with an aperture (Figure 2A, #108, 240), an engagement member which projects into the aperture to lock it in position (Figure 2B, #236, 240), and the engagement member aligned over the aperture when in a popping position (Figure 2A, #236, 240). It would have been obvious to one of ordinary skill in the art to incorporate the claimed aperture features into the invention of Wyland, in view of Mann and Vidojevic, since all are directed to popcorn systems, since Wyland already included a rotating kettle, since popcorn systems commonly included a kettle support with an aperture (Figure 2A, #108, 240), an engagement member which projects into the aperture to lock it in position (Figure 2B, #236, 240), and the engagement member aligned over the aperture when in a popping position (Figure 2A, #236, 240) as shown by Zidojevic, and since an aperture and projection would have provided a simple and effective means for locking the kettle of Wyland in the appropriate position during operations.

Allowable Subject Matter
Claims 3-6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the popcorn machine of dependent claims 3 and 17 define over the prior art of record because the prior art does not teach, suggest, or render obvious the kettle supports each include a base member having a horizontal portion and an angled portion extending from the horizontal portion, wherein the pivot members are positioned on the horizontal portions of the base members when the kettle assembly is in the popping position, and wherein the pivot members are positioned on the angled portions of the base members when the kettle assembly is in the dumping position.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turrel, Cretors, Bushway, and Bushway teach popcorn systems with tilting mechanisms.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792